                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION



ANGELICA MITCHELL,
individually and on behalf of
those similarly situated,

                    Plaintiff,
                                              Case No. 18 C 7475
          v.
                                        Judge Harry D. Leinenweber
ELECTRIC BEACH TANNING SALON
LTD.; V F V INC.; ULTRAMAX
INDUSTRIES, INC.; and MICHAEL
A. VOJACK, individually,

                  Defendants.



                   MEMORANDUM OPINION AND ORDER

     For the reasons stated herein, Defendants’ Partial Motion to

Dismiss (Dkt. No. 14) is denied with leave to re-file. The Court

directs Plaintiff to amend her Complaint to provide a more definite

statement of her claims.

                           I.    BACKGROUND

     Defendants Electric Beach Tanning Salon Ltd., V F V Inc., and

Ultramax Industries (collectively the “Corporate Defendants”) are

corporations doing business in Illinois. (Compl. ¶ 16.)        Each of

the three Corporate Defendants operates one retail tanning salon

in the Northwest suburbs of Chicago. (Compl. ¶ 17, Dkt. No. 1.)

All three Corporate Defendants operate from the same business
address, and have the same owner, operator, president, secretary,

service agent, and manager—Defendant Michael Vojack (“Vojack”).

(Compl. ¶¶ 38, 40, 47.)

       In 2017, Plaintiff Angelica Mitchell (“Mitchell”) worked at

all three of the tanning salons that Corporate Defendants operate.

(Compl. ¶¶ 81, 93.) Mitchell was an hourly employee, paid at a

base rate of $8.50 per hour, with the potential for pay increases

from   commissions    and    bonuses.    (Compl.     ¶ 82.)    The   Corporate

Defendants did not pay Mitchell for all the hours she worked.

(Compl. ¶¶ 85-86.) Mitchell regularly worked “off the clock,” due

to a practice called “time shaving” in which employers clock their

employees out at closing time, rather than when the employees

actually   finish    work.   (Compl.    ¶¶ 86-88.)    Furthermore,     despite

working significantly more than 40 hours per week, the Corporate

Defendants did not pay Mitchell overtime wages at any point.

(Compl.    ¶¶ 84,   93,   100.)   Mitchell   alleges    that    although   the

Corporate Defendants operate as one employer, Vojack and the

Corporate Defendants engage in a scheme of paying employees through

three different companies to avoid paying overtime wages. (Compl.

¶ 91.) In one two-week pay period Mitchell worked 26 hours for one

Corporate Defendant, 35.3 hours for another, and 40 hours for the

third, but she received no overtime. (Compl. ¶ 93.) In another

two-week pay period, Mitchell worked 17, 44, and 39.3 hours for


                                    - 2 -
the three Corporate Defendants, again with no overtime pay. (Compl.

¶¶ 100-01.)

     On November 12, 2018, Plaintiff filed suit against Corporate

Defendants and Vojack, alleging various wage theft claims.      On

January 11, 2019, all Defendants filed the instant Motion pursuant

to Rule 12(b)(6), arguing: (1) the FLSA and IMWL claims against

Vojack individually must be dismissed because Plaintiff has not

established that Vojack is an “employer” for purposes of those

statutes; and (2) all claims for unpaid overtime must be dismissed

because Plaintiff has not pled sufficient facts to establish a

joint employer relationship. (Defs.’ Mot., Dkt. No. 14.) But as

explained below, the Court need not address Defendants’ arguments,

for it finds the Plaintiff’s Complaint wanting.

                         II.   DISCUSSION

     The Court declines to consider Defendant’s Motion to Dismiss

at the present moment, and instead orders Plaintiff to amend her

Complaint to provide a more definite statement of her claims.

Plaintiff’s Complaint suffers from several drafting issues that

render it imprecise and difficult to follow. As it currently

stands, the Complaint lacks specificity regarding which claims are

brought against which Defendants. It appears to the Court that

Plaintiff brings four counts: (1) a putative class action for

violating the Illinois Minimum Wage Law (“IMWL”); (2) a putative


                               - 3 -
class action for violating the Illinois Wage Payment and Collection

Act (“IWPCA”); (3) a putative 29 U.S.C. § 216(b) collective action

for violating the Fair Labor Standards Act (“FLSA”); and (4) an

individual claim by Mitchell for her last paycheck, which she still

has not received. However, the Court is not able to determine

whether   these   claims    are   brought    against   Vojack,   the   three

Corporate Defendants, or some combination of the four.

     Throughout    her     Complaint,    Plaintiff     alternates   between

“Corporate      Defendants,”      “Vojack,”     “the     Defendant,”     and

“Defendants,” with no consistent usage or clarity on which claim

is being brought against which party. Early in her Complaint,

Plaintiff states that “Vojack is named as a defendant pursuant to

the FLSA, IMWL and IWPCA as these managers/owners [sic] were the

ultimate decision makers for the various wage violations.” (Compl.

¶ 38.) However, the Complaint later states that the FLSA and IMWL

claims    are   brought    against     “Defendant,”    “Defendants,”     and

“Defendant DEFENDANTS.” (Compl. ¶¶ 117-124; 142-56 (emphasis in

original).) Only Plaintiff’s IWPCA claim mentions Vojack as an

individual defendant. (Compl. ¶ 141.) The Complaint also states

that the “Individual Defendants” were the “owners/managers who…

create[d] three ‘separate’ corporations and/or to shave employees

work hours.” This use of the plural confuses which Defendant is

allegedly responsible for the wage theft violations. (Compl. ¶


                                     - 4 -
39.) Furthermore, the Complaint at one point references a fourth

individual claim by Mitchell for an unpaid paycheck (again, without

specifying which Defendant is responsible for this injury) (Compl.

¶ 5). However, the Complaint then goes on to list only a “first,”

“second,” and “third” claim for relief—leaving off the fourth claim

and raising doubt as to whether Plaintiff is indeed seeking relief

on that issue. (Compl. ¶¶ 117-56.) Additionally, although the

Complaint mostly alleges that all three Corporate Defendants are

“joint employers” (see, e.g., Compl. ¶ 33), it also states that

“employees for one corporate does [sic] work for and by direction

of the other corporation”—implying that one of the three companies

may   not   be   joint.   (Compl.       ¶ 43.)    These    contradictions    and

inconsistencies    are    more   than    mere     typos.   Collectively,     they

render Plaintiff’s claims impermissibly vague. See FED. R. CIV. P.

8(a)(2), 8(d)(1).

      Per   Rule   12(e),   a    court     may     order   a   party   to    file

a more definite statement        when    the     original pleadings    are   “so

vague or ambiguous” that the opposing party cannot reasonably be

required to frame a response. In re S.M. Acquisition Co., No. 05

C 7076, 2006 WL 2290990, at *3 (N.D. Ill. Aug. 7, 2006); FED. R.

CIV. P. 12(e). In this case, Defendants have responded in their

Answer and Motion to Dismiss. However, as Defendants state in their

Motion, they are “left to speculate as to which of the Corporate


                                    - 5 -
Defendants Plaintiff is referencing” in certain claims. (Defs.’

Mot. at 8.) For the sake of judicial efficiency and clarity, the

Court need not decide a motion to dismiss based on Defendants’

speculation. See FED. R. CIV. P. 1. Although parties usually raise

Rule 12(e) by motion, a court has the discretion to order a more

definite   statement    sua sponte with       appropriate       notice   and   as

needed. Bennett v. Schmidt, 153 F.3d 516, 518 (7th Cir. 1998);

Yates v. Checkers Drive-In Restaurants, Inc., No. 17-CV-9219, 2018

WL 3108889, at *2 (N.D. Ill. June 25, 2018); In re S.M. Acquisition

Co., 2006 WL 2290990, at *3.

     A Rule 12(e) order may be appropriate when, as here, a

complaint fails to put defendant(s) on notice as to which of claims

apply to what parties. See Collins v. Illinois, No. 03–3159, 2006

WL 3627639, at *4 (C.D. Ill. Dec. 11, 2006) (granting Rule 12(e)

motion   when   the   court   was   unable    to    ascertain    which   of    the

plaintiff’s claims applied to each individual defendant, giving

the defendants insufficient notice of the allegations against

them); Ultra Athlete LLC v. Jalmar Araujo, No. 417CV00237, 2019 WL

1003337, at *5–6 (S.D. Ind. Mar. 1, 2019) (denying Rule 12(e)

motion   when   the   court   found    that   the    plaintiff    sufficiently

identified the acts attributable to each defendant). However, an

order for a more definite statement should not be interpreted as

a request for more factual details. Rosenbaum v. Seybold, No. 106-


                                      - 6 -
CV-00352, 2007 WL 1959241, at *2 (N.D. Ind. July 2, 2007). The

Court will delve into the sufficiency of Plaintiff’s factual

allegations when this case once again reaches the motion to dismiss

stage.

     Accordingly,   the   Court    orders   Plaintiff   to   amend   her

Complaint to provide a more definite statement of her claims

against Defendants. At a minimum, Plaintiff’s amended complaint

should include a simple, concise statement of each claim, and

clearly name the Defendant(s) against which each claim is brought.

The amended complaint should clearly label each party at the outset

(e.g., “Corporate Defendants,” “Vojack,” “all Defendants”) and use

those labels consistently throughout. The Court strongly suggests

that Plaintiff take this opportunity to correct other statements

in the Complaint that are inconsistent (see, e.g., Compl. ¶¶ 86,

97, 102 (stating first that Plaintiff worked “10-20,” then “1-2,”

hours off the clock in any given pay period)) or redundant (see

Compl. ¶¶ 58, 60, 62, 73, 75, 77 (identical paragraph included six

times)).

                          III.    CONCLUSION

     For the reasons stated herein, Defendants’ Partial Motion to

Dismiss (Dkt. No. 14) is denied with leave to re-file. Plaintiff




                                  - 7 -
is directed to amend her Complaint to provide a more definite

statement of her claims.


IT IS SO ORDERED.




                                    Harry D. Leinenweber, Judge
                                    United States District Court

Dated: 3/7/2019




                            - 8 -
